Citation Nr: 0933062	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  99-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
spine pain with generalized myoneuralgia (claimed as a low 
back condition) to include as secondary to the service-
connected residuals of a stress fracture of the left medial 
tibial plateau (low back disability).  

2.  Entitlement to service connection for sinusitis, claimed 
as sinusitis with rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1994 to August 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, that denied service connection for a back disability, 
and confirmed and continued a previously denied claim of 
service connection for sinusitis.  The Veteran thereafter 
relocated to California, and then back to Texas, and 
jurisdiction of the claims file was transferred to the Los 
Angeles, California, RO, and then subsequently transferred 
back to the Waco, Texas, RO.

The Board initially received this case on appeal from a July 
1998 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The July 1998 rating decision, in pertinent part, denied 
service connection for sinusitis, based on a finding that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for sinusitis.  
The Veteran appealed the July 1998 rating determination to 
the Board.  In a December 2000 Decision/Remand, the Board 
reopened the previously denied claim of service connection 
for sinusitis and remanded the reopened claim back to the RO 
for additional development of the record.  

In a March 2005 Board decision, service connection for 
sinusitis was denied.  

The Veteran subsequently appealed the March 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While his claims were pending at the Court, 
the Veteran's private attorney and the VA Office of General 
Counsel filed a Joint Motion requesting that the Court vacate 
the Board's decision and remand the case to the Board for 
further development and readjudication, but clarified that 
the appeal to the Court included only one of the many issues 
addressed in the March 2005 Board decision (entitlement to a 
compensable rating prior to May 8, 1998 for the service-
connected residuals of a left medial tibial plateau), and as 
such, the other issues on appeal, including the issue of 
entitlement to service connection for sinusitis, were 
dismissed by Court Order dated March 2006.  The case was 
returned to the Board.  

The June 2006 rating decision denied service connection for a 
back disability, hearing loss, tinnitus, TMJ, and sinusitis.  
It is apparent that the RO must have reopened the Veteran's 
previously denied claims of service connection for TMJ and 
sinusitis, as evidenced by the December 2006 SOC.  

In an October 2007 Board decision/remand, the Board also 
reopened the previously denied claims of service connection 
for TMJ and sinusitis, but denied service connection for TMJ 
on the merits.  The claims of service connection for hearing 
loss and tinnitus were also denied.  The claim of service 
connection for a back disability, as well as the reopened 
claim of service connection for sinusitis were remanded back 
to the RO, via the Appeals Management Center (AMC) for 
additional development of the record.  Regarding the Court 
remand, the Board denied the Veteran's claim of entitlement 
to a compensable rating for the service-connected residuals 
of a left medial tibial plateau, prior to May 8, 1998.  

The issue of service connection for sinusitis has been 
recharacterized as sinusitis with allergic rhinitis to 
comport with the Veteran's contentions as well as the medical 
evidence of record.  Because rhinitis is, in many instances, 
inextricably intertwined with allergic rhinitis, inclusion in 
the issue currently on appeal is appropriate.  Moreover, the 
issue is remanded so that the RO has an opportunity to 
address the merits of the claim.

The issue of service connection for sinusitis with allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is, once again, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDING OF FACT

In May 2009 correspondence, received at the AMC in June 2009, 
and prior to the promulgation of a decision in the appeal, 
the Veteran requested to withdraw from appellate status the 
issue of service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issue of service connection for a 
low back disability have been met.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran (appellant) has withdrawn this 
appeal as to the issue of entitlement to service connection 
for a low back disability, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to service connection for a low back disability 
and it is therefore dismissed.


ORDER

The issue of entitlement to service connection for a low back 
disability is dismissed.  
REMAND

The Veteran has sought to establish service connection for 
sinusitis for many years.  Currently, however, the Veteran 
maintains that his claim of sinusitis should include his 
symptoms of rhinitis, which he asserts began during service.  
In a May 2009 statement received at the AMC in June 2009, the 
Veteran asserted that he was misdiagnosed during service with 
sinusitis, when it was really allergic rhinitis from which he 
was suffering.  This is somewhat consistent with the findings 
of an April 2009 VA examination report which noted that the 
Veteran's previously diagnosed episodes of acute sinusitis 
were more likely symptoms of allergic rhinitis and typical 
upper respiratory infections.  The Veteran maintains that 
these symptoms began during service.  In light of fact that 
the RO has never addressed the Veteran's sinusitis claim with 
the inclusion of rhinitis, the Veteran should be re-examined 
to obtain an opinion as to whether the Veteran's sinusitis 
with allergic rhinitis had its onset during service or is 
otherwise related thereto.  

Finally, the Veteran also indicated that he submitted 
additional correspondence to the Houston, Texas, RO dated May 
18, 2009 in support of his claim.  No such evidence has yet 
been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file all private treatment records 
of the Veteran pertinent to the issue of 
service connection for sinusitis with 
allergic rhinitis on appeal that have not 
been previously secured.  Also obtain and 
associated with the claims file all VA 
records pertinent to the veteran's claims.

2.  Locate and associate with the claims 
file any additional evidence submitted by 
the Veteran in support of his claim, 
including, but not limited to  a document 
dated May 18, 2009 that was submitted to 
the Houston, RO.
3.  Schedule the Veteran for a VA 
otolaryngology examination to determine 
the current nature and likely etiology of 
the Veteran's sinusitis with allergic 
rhinitis.  All indicated x-rays and 
laboratory tests should be completed.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide specific comments as to any 
relationship between the Veteran's onset 
of allergic rhinitis and his period of 
active service.  Additionally the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
current rhinitis had its onset during 
service.  A complete rationale should 
accompany all opinions expressed.

4.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
sinusitis with allergic rhinitis.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


